Title: To George Washington from Thomas Farrington, 29 January 1791
From: Farrington, Thomas
To: Washington, George



Boston 29th Jany 1791

Custom has given sanction to what at first View in a modest Mind would seem too assuming; therefore I shall without any

further Apology, offer myself to your Excellency as a Candidate for the Office of Collector or Inspector of Excise, (as the case may be) for the District of Boston in the Commonwealth of Massachusetts: To detail all my Pretensions would be needless (the sum of them are) that I have been employed upwards of Seven years, in the Impost & Excise Office in Suffolk County in this Commonwealth, and my stipend therefor, has been scantily sufficient to support my Family, which consists of a Wife & four small Children[.] That in the year 1790 I was by the two Branches of the Legislature of this Commonwealth by a respectable Majority elected Collector of Excise for said County; And that after Congress had assumed the Debts of the Individual States, the said Legislature in September following, repealed the Law by which I was elected; In consequence thereof I shall within a few weeks be out of Employ, & without a Capital to put myself in Business; If a firm & unreserved Attachment to the Liberties of the United States of America, which has been manifested by a cheerfull application of Money & Property during the Late War, as well as personal Exertions; & If the Complacency, & general Approbation of my Fellow Citizens, are any Recommendations, I can with Confidence plead them; Shall rest at least with a Ray of Hope that your Excellency will be please to grant me this Office or some other, suited to my Abilities, I am with every sentiment of Esteem & Respect your Excellencys most Humble & Most obedient Sert

Thomas Farrington

